PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date of July 29, 1964.
The respondents have timely filed a motion to strike Points I and II of petitioner’s brief and ask that oral argument be prohibited on said points on the grounds that said points were not specifically raised in the application for review filed with the Florida Industrial Commission by the petitioner. Oral argument has been waived on said motion. The motion to strike is well taken and the same is hereby granted. These two points for the first time specifically raised questions concerning whether there was error on the part of the Deputy Commissioner and the Full Commission in refusing to award nursing services to begin upon petitioner’s discharge from the South Florida State Hospital and in denying claim for payment for hospital services rendered petitioner by Jackson Memorial Hospital and doctor and medical bills incurred while he was treated in said hospital.
As to the remaining point raised by petitioner, we find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10 subd. e, 31 F.S.A.
Our consideration of the petition, the record and briefs on the point properly *290before this Court leads us to conclude that there has been no deviation from the essential requirements of law. The petition is therefore denied.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and ERVIN, JJ., concur.